Citation Nr: 1002643	
Decision Date: 01/15/10    Archive Date: 01/22/10	

DOCKET NO.  04-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The Veteran had periods of active service from May 1963 to 
November 1966 and from December 1968 to September 1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2006 at which time service 
connection for tinnitus was denied.  Also, it was determined 
that new and material evidence had been submitted, and the 
claim for service connection for hearing loss was reopened.  
The issues of service connection for hearing loss and for 
PTSD were remanded for further development.  The requested 
actions were accomplished, and a supplemental statement of 
the case was issued in October 2009.

However, the Veteran was informed that the Veterans Law Judge 
who conducted the September 2006 hearing with regard to the 
disabilities at issue was no longer employed by the Board.  
The Veteran was informed that the law requires that the 
Veterans Law Judge who conducts the hearing on an appeal must 
participate in any decision made in that appeal.  38 U.S.C. 
§ 7107(c); 38 C.F.R. § 20.707.  The Veteran was given the 
opportunity to testify at another hearing in accordance with 
the provisions of 38 C.F.R. § 20.717.  He indicated in a 
December 13, 2009 statement that he wanted to appear at a 
hearing before a Veterans Law Judge of the Board at the RO.  

In view of the foregoing, a hearing should be scheduled for 
the Veteran in accordance with his wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2009).



The case is, therefore, REMANDED for the following:

1.  The Veteran should be scheduled for 
an in-person hearing with a Veterans Law 
Judge at the Los Angeles Regional Office 
as soon as possible.  A copy of the 
notice of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2009).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000.  

3.  Thereafter, VA should readjudicate 
the claims on the basis of all the 
evidence of record.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity for response.

Then, this case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, as to any final outcome 
warranted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



